Citation Nr: 1621615	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

During his military service, the Veteran worked as an aviation electronic technician.  The Veteran testified during his September 2015 Board hearing that his duties included working on the flight deck of an aircraft carrier, sitting in by the port engine of the aircrafts he worked with, and working on the flight line.  He stated that he was not given any hearing protection to wear during those tasks.  

The Veteran underwent a VA examination in November 2011 which documented that the Veteran's hearing loss met the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2015).  However, the VA examiner opined that the Veteran's current hearing loss was less likely than not caused by his service.  The VA examiner based her opinion on the lack of evidence of permanent hearing loss in the Veteran's service treatment records and on the Veteran's post-service job with the Transit Authority working in construction.  The Board finds this examination inadequate for the questions before the Board as it did not address the possibility that the Veteran's in-service noise exposure may have caused a later development of his current hearing loss disability.  Additionally, the Veteran testified during his September 2015 Board hearing that while with the Transit Authority he worked in an office and was not exposed to noise on the job.  Therefore, the claim is remanded in order to obtain a VA examination addressing the possibility of a nexus between the Veteran's in-service noise exposure and his current hearing loss disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination and opinion to determine whether there is a nexus between the Veteran's in-service noise exposure and his current hearing loss disability.  All indicated tests should be conducted.  The examiner should review the claims file, address the following, and provide the rationale for the conclusions reached:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss is related to the noise exposure and acoustic trauma that would be expected from working as an aviation electronic technician in the manner described by the Veteran.  

In answering this question, the examiner should specifically address the likelihood of developing a hearing loss deficiency after the initial noise exposure, and the significance, if any, of the Veteran's normal hearing shown on examination prior to separation from service.

The examiner is advised that the Veteran is competent to report his symptoms, treatment, and injuries, and that his reports of noise exposure should be accepted as credible.

2. After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



